        Case 3:20-cv-05572-LC-EMT Document 5 Filed 07/22/20 Page 1 of 2



                                                                       Page 1 of 2

             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JESSE E. MOODY, JR.,
Inmate No. X02438,
      Plaintiff,

vs.                                             Case No: 3:20cv5572/LAC/EMT

CHRISTOPHER EDELEN, et al.,
     Defendants.
____________________________/

                                        ORDER
       This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated June 23, 2020 (ECF No. 4). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

       Having considered the Report and Recommendation, I have determined it

should be adopted.

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted

              and incorporated by reference in this order.



Case No: 3:20cv5572/LAC/EMT
        Case 3:20-cv-05572-LC-EMT Document 5 Filed 07/22/20 Page 2 of 2



                                                                     Page 2 of 2

       2.     This case is transferred, pursuant to Local Rule 3.1(C), to the

              Tallahassee Division of this District Court.

       3.     The clerk of court is directed to close the file.

       DONE AND ORDERED this 22nd day of July, 2020.




                                  s /L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:20cv5572/LAC/EMT
